Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1 - 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 35 of Patent No. 11,415,668. There are mainly just obvious small word or phrase differences. 
	
Claims 1 - 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 35 of Patent No. 10,715,667. There are mainly just obvious small word or phrase differences. 

Claims 1 - 20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 - 27 of Patent No. 10.404,860. There are mainly just obvious small word or phrase differences between the instant claims and those of the patent. 

Claims 1 - 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,270,912.
There are mainly just obvious small word or phrase differences between the instant claims and those of the patent. 

Claims 1 - 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 25 of U.S. Patent No. 10,142,475. Although the conflicting claims are not identical, they are not patentably distinct from each other because there are mainly just obvious small word or phrase differences between the instant claims and those of the patent. 

Claims 1 - 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 -19 of U.S. Patent No. 9,674,362. Although the conflicting claims are not identical, they are not patentably distinct from each other because there are mainly just obvious small word or phrase differences between the instant claims and those of the patent. 

Claims 1 - 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 27 of U.S. Patent No. 9,986,094. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent. The instant application uses only small obvious word changes from those in the patent. 
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,092,801 (Chang et al.).

With respect to the claims, Chang et al. teach management of customer journeys in which websites are visited by a customer see Abstract and Col. 4, lines 6-8 and Col. 6, lines 21 - 25.

Customer journey scoring, see at least Col. 3, lines 61 - 62;
Interactions or interventions, see at least Col. 3, lines 63-67;
With respect to IVR system, note col. 3, line 48.
With respect to PDA, see Col. 12, line 2.
Historical interactions or recent history (examiner considers this a historical trail), see Col. 2, lines 39 - 54 and Col. 7, lines 6-14.
Independent or objective data and user identification, see at least Col. 4, lines 3-

8;
Customer journey score and determining intervention, see Col. 3, lines 54 - 67; and with intervention, note at least note Col. 4, line 17 - Col. 5, line 67.

Chang et al. does not use the term or phrase computer data storage, however many storage or memory or databases are mentioned throughout the references. If this is argued, to use computer data storage is so old in the art that it would have been obvious to one of ordinary skill in the art to have incorporated such whenever and wherever it was deemed necessary.

Predetermined journey, see at least Claim 1.
Dependent or subjective data, see Col. 4, lines 9-10 and Col. 3, lines 28 - 31 (feedback).
Predictive models, determining customer journey score based on dependent data, different metrics, update models, note the paragraphs above and Col. 6, lines 1 -Col. 8, line 39.
With respect to trigger/event and use of thresholds, note Col. 4, lines 59 - 67 and Col. 10, lines 1-15.
With respect to use of location of customer, see Col. 3, lines 24 - 42 and Col. 5, lines 1 - 5.
See also Col. 3, lines 24 - 42, Col. 5, lines 1 - 5, Col. 8, lines 6-16, Col. 9, lines 36 - 56 and Col.10, line 39 - Col. 11, line 61.
With respect to polling aspects, note the feedback mentioned above. The examiner equates feedback as polling or surveying.
With respect to machine learning or neural learning, such is notoriously old in the art and it would have been obvious to one of ordinary skill in the art to have incorporated such wherever and whenever it was deemed necessary. For example, note learning and neural in at least claim 2 of Chang.
The use of pop-ups is notoriously old in the art and it would have been obvious to one of ordinary skill in the art to have incorporated such whenever and wherever it is deemed necessary. Also note, Col. 11, lines 16-20.
With respect multiple channels, note at least col. 2, lines 39 - 41.
With respect to modifying web content, note at least Col. 5, lines 41 - 53 and Col. 10, lines 39 -45.
With respect to interaction points, note at least col. 6, lines 6 - 9.

See also Col. 3, lines 32 - 42, Col. 8, lines 6-16, Col. 9, lines 36 - 56 and Col.
10, line 39 - Col. 11, line 61 and claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiner’s computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
02Dec2022
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652